Citation Nr: 0010230	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-41 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran had a Travel Board Hearing in Montgomery, 
Alabama, in February 1997.  The Member of the Board who 
conducted that hearing is no longer at the Board.  A 
transcript of that hearing is on file for consideration.  

At the time of that hearing, only the PTSD issue had been 
certified for appellate review.  Thereafter, the claim was 
remanded for further development.  During the time the case 
was undergoing remand development, the left knee issue was 
developed for appellate review.

Also during the course of this appeal, the appellant 
requested an additional hearing before a Member of the Board.  
He was offered the opportunity for a videoconference hearing, 
and declined.  He was apparently placed on the Travel Board 
list at the RO, but the case was forwarded to the Board 
before the hearing was held.  As the file does not evidence a 
written withdrawal of the hearing request, and as Travel 
Board hearings are scheduled by the RO, this case must be 
returned.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board Hearing in accordance with 
applicable procedures.  As appropriate, 
the appellant and his representative 
should be informed of the time and place 
to report.  If the veteran determines 
that he does not want to wait for the 
hearing, but would rather rely on the 
evidence of record, the request can be 
withdrawn in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case should then be returned to the Board in accordance 
with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


